98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Steven Robert COMISAR, Defendant-Appellant.
No. 95-56450.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*DecidedOct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Steven Robert Comisar appeals pro se the district court's denial of his second 28 U.S.C. § 2255 motion.  Comisar contends the district court erred when it denied him relief.  We have jurisdiction pursuant to 28 U.S.C. § 2255.  We review de novo,  Frazer v. United States, 18 F.3d 778, 781 (9th Cir.1994), and affirm.


3
The Supreme Court recently held that in rem civil forfeitures are not punishment for purposes of the Double Jeopardy Clause.   United States v. Ursery, 116 S.Ct. 2135, 2149 (1996) (reversing $405,089.23 in United States Currency).   Consequently, Comisar's challenge to his conviction fails.  See id.   To the extent that Comisar contends that the government unlawfully seized the Corvette, Comisar does not challenge his sentence and therefore may not raise that contention by section 2255 motion.  See 28 U.S.C. § 2255.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3